DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

 Response to Amendment
 This Office Action is in response to an amendment filed on 11/20/2020. As directed by the amendment, claims 1-20 and 22 were canceled, claims 1, 28, 30-31, 33, and 36 were amended, and claim 41 was added. Thus, claims 21, 23-41 are pending for this application.
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Regarding claim 41, the phrase “the layer is configured to determine a level of water in the humidifier tub” in lines 1-2 is unclear how a layer of material can “determine” a level of water (e.g. the layer can be used by a user to determine a water level, but the layer itself cannot determine the level of water).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 23-27. 29 and 32-34 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Arx (US 6,433,317) in view of Worrell (US 2004/0155020).
  Regarding claim 21, Arx discloses (Fig. 10A-10B) a humidifier tub (heating element assembly to be used as a container for applications such as cooking Col. 13 lines 51-59) capable of being used for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways, the humidifier tub comprising: 
a container (first molded section 512) comprising a base (bottom, horizontal portion of container 512) and a side wall (vertical portion of container 512) defining a reservoir for containing a supply of liquid to be evaporated, the container being made of a first material (container 512 and molded section 514 to be made of different materials, Col. 13 lines 45-46); and 

wherein the second material different from the first material (container 512 and layer 514 to be made of different materials, Col. 13 lines 45-46).
In the alternative interpretation that the heating element of Arx is not “molded” within the base and/or sidewall of the container, Worrell teaches (Fig. 14A-14D) a heating assembly comprising a heating element (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]) molded within the base and/or sidewall of a container (container 24 molded around heating element 26, paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Arx to be molded within the base and/or side wall of the container, as taught by Worrell, for the purpose of 
Regarding claim 23, Arx discloses wherein the heating element is provided on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A). 
Regarding claim 24, Arx discloses wherein the layer further covers a substantial portion of an inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A).
Regarding claim 25, Arx discloses wherein the layer is molded over at least the heating element (layer 514 is fixed over the heating element 508). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the layer 514 over heating element 508, it appears that the Arx’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of polymer material.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
 Regarding claim 26, Arx discloses wherein the layer is injection-molded (molded sections 512,514 formed by injection molding, Col. 18 lines 14-21.)
Regarding claim 27, Arx discloses the layer is molded over an inner surface of the side wall of the container (layer 514 is fixed over inner surface side wall of container 512, see Fig. 10A). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to 
Regarding claim 28, Arx discloses wherein the layer covers substantially the entire inner surface of the side wall of the container (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A).
Regarding claim 29, Arx discloses the second material comprises polypropylene (“polypropylene”, Col. 6 line 68).
Regarding claim 32, Arx discloses the heating element comprises a plug or connector to electrically connect to the heating element (electrical connectors 414 in Fig. 9A, which provides electrical power to the resistance wire, see Col 16 lines 62-68).
  Regarding claim 33, Arx discloses the tub further a temperature sensor (“thermometer”, Col. 17 line 68).
Regarding claim 34, Arx discloses the container is injection-molded (container 512 formed by injection molding, Col. 18 lines 14-21).

Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell), in view of Baer (US 7,049,558).
Regarding claim 30, Arx discloses a layer that is more thermally conductive than the container (Col. 13 lines 54-58), but is silent regarding the dimensions of the layer, and therefore does not disclose the layer is a film having a thickness between 0.01 mm and 1 mm. However, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of Arx to be a film having a thickness between 0.1 mm and 1 mm, as taught by Baer, for the purpose of providing greater heat transfer compared to a thicker material (Col. 4 lines 54-57 Baer).
Regarding claim 31, Baer discloses the layer is a film having a thickness between 0.05 mm and 0.5 mm (layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell) in view of Padamse (US 6,140,614).
Regarding claim 35, Arx discloses a tub, but does not disclose the tub further comprises a lid. However, Padamse teaches (Fig. 1) a electric heating container including a lid (lid 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub of Arx to include a lid, as taught by Padamse, for the purpose of preventing the heat generated to escape to the environment, as well as prevent spillage of contents within the container.
 
Claims 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (US 6,433,317) in view of Worrell (US 2004/0155020).
Regarding claim 36, Arx discloses the humidifier tub according to claim 21, including wherein the heating element is arranged on an inner surface of the container (see positioning of heating element 508 on inner surface of container 512 in Fig. 10B) and wherein the layer is on the inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A). Arx does not disclose a method of manufacturing the humidifier tub comprising: 
a) providing a tool for molding the container; 
b) positioning the heating element inside said tool; and 
c) molding the container made of the first material around said heating element, wherein the heating element is arranged on an inner surface of the container; and 
d) molding the second material over at least the heating element on the inner surface of the container in order to provide the layer.
However, Worrell teaches (Fig. 14A-14D) a method of manufacturing a heating assembly comprising: 
a) providing a tool (upper mold half 70 and lower mold half 72) for molding the container; 
b) positioning the heating element inside said tool (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]); and 
c) molding the container made of the first material (container 24, made of urethane foam) around said heating element (container 24 molded around heating element 26, paragraph [0082]); and 
d) molding the second material (outer member 34, made of leather) over at least the heating element in order to provide the layer (outer member 34 positioned within mold halves 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the humidifier tub of Arx to include the steps enumerated above, as taught by Worrell, for the purpose of providing a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
Regarding claim 37, Arx discloses the heating element is arranged on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A).
Regarding claim 38, Worrell discloses molding the container made of the first material comprises injection molding (paragraph [0081]).
Regarding claim 39, Arx discloses the method further comprises providing a plug or connector (electrical connectors 414 in Fig. 9A of Arx, which provides electrical power to the resistance wire, see Col 16 lines 62-68).
Regarding claim 40, Arx discloses the second material covers a substantial portion of the inner surface of the side wall of the container in order to provide the layer (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A of Arx).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell), in view of Shozo (US 2004/0182849).
Regarding claim 41, as best understood, Arx discloses a layer (molded section 514), but does not disclose the layer is configured to determine a level of water in the humidifier tub. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of Arx to be configured to determine a level of water, as taught and suggested by Shozo, for the purpose of allowing a user to see the level of water or other liquid contained within the container.

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 21, 24, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.
 
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513. Although the claims at issue 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim 25-27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Arx (US 6,433,317).
Regarding claim 29, claim 23 of U.S. Patent Application 16/432,513 discloses a second material, but is silent on the material of the second material. However, Arx teaches (Fig. 5) a heater comprises a second material (26), wherein the second material comprises polypropylene (“polypropylene”, Col. 6 line 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the second material of U.S. Patent Application 16/432,513 to include polypropylene as taught by Arx for the purpose of providing an electric insulator polymer that is known to behave well during melting and reforming operations (Col. 6 lines 59-65 Arx).

Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Baer (US 7,049,558).
Regarding claim 30, U.S. Patent Application 16/432,513 discloses a layer of a second material, but is silent regarding the dimensions of the layer, and therefore does not disclose the layer has a thickness between 0.01 mm and 1 mm. However, Baer teaches (Fig.1-2) a heating device having a layer (layer 16) having a thickness between 0.01 mm and 1 mm (between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of U.S. Patent Application 16/432,513 to have a thickness between 0.1 mm and 1 mm as taught by Baer for the purpose of providing greater heat transfer compared to a thicker material (Col. 4 lines 54-57 Baer).
Regarding claim 31, Baer discloses the layer has a thickness between 0.05 mm and 0.5 mm (layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 42 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.
 
Claim 34, 36, and 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.

 Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of U.S. Patent Application 16/432,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application.
This is a provisional nonstatutory double patenting rejection.
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513 in view of in view of Shozo (US 2004/0182849).
Regarding claim 41, claim 22 of U.S. Patent Application 16/432,513 does not disclose the layer is configured to determine a level of water in the humidifier tub. However, Shozo teaches (Fig. 2-3) a container including a layer (material of side wall 32), wherein the layer is configured to determine a level of water in the tub (stepped portion 36 serves as a water level mark to show a user water level, see paragraph [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 22 of U.S. Patent Application 16/432,513 to be configured to determine a level of water, as taught and suggested by Shozo, for the purpose of allowing a user to see the level of water or other liquid contained within the container.
This is a provisional nonstatutory double patenting rejection.


Claim 21 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,317,098. Although the claims at issue are not claim 3 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application.

Claims 27-28, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application.

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application.

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application.
 
 Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098 in view of in view of Shozo (US 2004/0182849).
Regarding claim 41, claim 2 of U.S. Patent No. 10,317,098 does not disclose the layer is configured to determine a level of water in the humidifier tub. However, Shozo teaches (Fig. 2-3) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 2 of U.S. Patent No. 10,317,098 to be configured to determine a level of water, as taught and suggested by Shozo, for the purpose of allowing a user to see the level of water or other liquid contained within the container.


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
While the examiner examined the application under pre-AIA  provisions for the previous Office Action, it appeared the examiner made a typographical error in section 1 of the previous Office Action, as noted by applicant. The typographical error in Section 1 has been corrected.
Regarding rejection of claim 21, applicant argued that Arx fails to disclose “a heating element molded within the base and/or side wall of the container and covered by a lawyer of a second material” because Arx discloses the molded sections that secure a heating element between the molded sections via mechanical fasteners or welding (page 5 paragraph 6 of Remarks). 
In response, the examiner would first like to make note that the term “molded” is a process, and is conventionally defined as “form out of malleable material” or “give a shape to a 
Additionally, as a matter of expediting prosecution, the examiner has rejected claim 1 under 102/103, applying the Worrell reference to reject claim 1 in the alternative. See full rejection above.
Applicant further argued (page 5 paragraph 7 and page 6 paragraph 1 of Remarks) that, regarding the phrase “molded over”, “the bond between objects that are molded together is structurally distinct from a connection formed by mechanical fasteners and welding…Therefore, regardless of whether “molded over” is considered a product-by-process limitation (which Applicant does not concede), Arx fails to disclose the structure required by claim 21”.
The examiner respectfully disagrees for the following reasons.

Therefore, rejection of claim 21 is maintained.
Regarding rejection of claim 36, applicant argued (page 6 paragraphs 5-6 of Remarks), applicant argued “one of ordinary skill in the art would not have looked to Worrell to modify the container of Arx” because “Worrell is directed to manufacturing a steering wheel (in contrast to the container of Arx)” and Worrell “positions the heater around an exterior of the heating wheel only to be covered by an aesthetic gel covering. The goal of Worrell is to heat the user’s hands 
The examiner respectfully disagrees.
First, the examiner notes that Worrell is used specifically to teach a method of manufacturing, and specific structural features of Worrell (e.g. steering wheel) are not used to teach structure omitted from the Arx reference. The motivation for incorporating the teachings of Worrell, as described above, is to provide a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
In response to applicant's argument that Worrell is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Worrell is reasonably pertinent to the particular problem with which applicant was concerned, specifically in that both Worrell and Applicant use a process to fixedly secure a heating element within a container and then cover a heating element with an insulator layer (leather layer is both aesthetically pleasing and is a known thermal insulator). Applicant’s arguments that the goals of Arx and Worrell are not the same is moot, because, as discussed above, the comparison of goals when determining whether art is analogous or not is to be between applicants claimed invention and the references, not a comparison between the goals of the references themselves.
Thus, rejection of claim 36 is maintained.
Applicant’s arguments regarding the rejections of the dependent claims have been considered but are moot due to rejection of all independent claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bentley (US 3,694,622) discloses a method of manufacturing a heater similar to the claimed process.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785